


Exhibit 10.9
























COMMUNITY TRUST BANCORP, INC.


EMPLOYEE INCENTIVE COMPENSATION PLAN


EFFECTIVE JANUARY 1, 2017
 
 

--------------------------------------------------------------------------------



INCENTIVE COMPENSATION PLAN




TABLE OF CONTENTS








ARTICLE
 
 
     
       I
OBJECTIVES...................................................................
     
     
      II
DEFINITIONS.................................................................
     
     
     III
ADMINISTRATION OF THE PLAN.............................
     
     
     IV
PARTICIPANT ELIGIBILITY.......................................
     
     
      V
PAYMENT TO PARTICIPANTS....................................
     
     
     VI
DETERMINATION OF ANNUAL AWARD FUND.....
 
     
     
    VII
CALCULATION OF AWARD........................................
     
 
 
Table I – 2017 Incentive Compensation Award................
 
 
     
     
   VIII
MISCELLANEOUS PROVISIONS................................
    
       
ATTACHMENT A............................................................
    










--------------------------------------------------------------------------------





ARTICLE I


OBJECTIVES


Section 1.01
This plan is designed to reward employees for meeting or exceeding industry
standards for profitability and adopted to achieve the following objectives:


(a)   Increase the profitability and growth of Community Trust Bancorp, Inc. in
a manner which is consistent with other goals of the Company, its shareholders,
and its employees,


(b)   Motivate and reward employees who contribute to the success of the
Company,



(c)
Provide compensation which is competitive with other financial institutions,




(d)
Attract and retain personnel of outstanding ability and encourage excellence in
the performance of individual responsibilities,




(e)
Allow the flexibility which permits revision and strengthening from time to time
to reflect changing organizational goals and objectives.


 
ARTICLE II


DEFINITIONS


Section 2.01
As used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:



(a)
"Award Period" means one Fiscal Year.




(b)
"Board" means the Board of Directors of Community Trust Bancorp, Inc.



(c)   "Company" means Community Trust Bancorp, Inc.



(d)
“Compensation Committee” means the Compensation Committee of the Board of
Directors.




(e)
"Disability" means the total and permanent disability of a participant as
defined by any Long‑Term Disability Plans in effect for the Company and as
thereafter may be amended.




(f)
"Effective Date" means the date upon which the Plan shall become effective.




(g)
"Fiscal Year" means the accounting period adopted by the Company for federal
income tax purposes.




(h)
“Participant” means a person designated by the Company to participate in the
Plan.




(i)
"Plan" shall mean the Company’s Incentive Compensation Plan.




(j)
"Salary" or "Salaries" shall mean the base salary in effect for each participant
as of the last pay period in December of the Award Period.





ARTICLE III


ADMINISTRATION OF THE PLAN


Section 3.01
The Compensation Committee shall administer the Plan and employ such other
agents as may reasonably be required to administer the Plan.


Section 3.02
The Compensation Committee shall adopt such rules and regulations of general
application as are beneficial for the administration of the Plan and shall make
all discretionary decisions involving a Participant of the Plan.  Said committee
shall also have the right to interpret the Plan, to determine the Effective
Date, and to approve all employees who are to participate in the Plan.


Section 3.03
A majority of the Compensation Committee shall constitute a quorum.  The acts of
a majority of the members present at any meeting at which there is a quorum
shall be valid acts.  Acts reduced to and approved in writing by a majority of
said committee shall also be valid acts.


Section 3.04
All incentive compensation payable under the Plan shall be paid from the general
assets of the Company.  To the extent that any person acquires a right to
receive payments under the Plan, such right shall be no greater than the right
of any unsecured creditor of the Company.


Section 3.05
The Compensation Committee shall have the President and CEO of the Company send
a written notice of such Plan to each selected Participant.  No person shall
have the right to be included in the Plan until receiving said notice in the
form of Attachment "A" hereto.


Section 3.06
All costs and expenses involved in the administration of this Plan shall be paid
by the Company.


Section 3.07
Any determination or action of the Compensation Committee or the Board shall be
final, conclusive and binding on all participants and their beneficiaries,
heirs, personal representatives, executors, and administrators.


Section 3.08
The Board of Directors, in its sole discretion, may amend, modify or terminate
the Plan at any time.  The Compensation Committee shall also annually review the
pre-determined performance standards and may amend such schedules in its sole
discretion.  Notwithstanding the foregoing, after the 90th day of the year, the
performance standards may not be amended in a manner which would increase the
amount of incentive compensation payable over the amount which would have been
payable under the performance standards previously established for such year.

 
ARTICLE IV


PARTICIPANT ELIGIBILITY


Section 4.01
The following group shall participate in the Plan:



(a)
Full-time employees who do not participate in another incentive plan.



Section 4.02
Voluntary or involuntary termination of full‑time employment of a Participant
prior to the payment of incentive compensation awards for an Award Period will
result in such Participant forfeiting any incentive compensation for that Award
Period (except as provided in Section 4.03 herein).


Section 4.03
If a Participant dies, retires, becomes disabled, or is granted a leave of
absence during an Award Period, the Compensation Committee may, at its
discretion or under such rules as it may have prescribed, award partial
incentive compensation based on the level of achievement in relation to goals
established for the Award Period.


Section 4.04
New employees of the Company shall participate in the Plan so long as
eligibility to participate in the Plan came into existence no later than six (6)
months after the beginning of said Award Period.  If a person becomes eligible
at a date later than six (6) months into an Award Period, such person shall not
be a Participant under this Plan until the first day of the next Award Period.


ARTICLE V


PAYMENT TO PARTICIPANTS


Section 5.01
The award payable under the Plan will be paid to participants within thirty days
after the close of the Award Period.  Awards are not earned until paid to
Participants.


ARTICLE VI


DETERMINATION OF ANNUAL AWARD FUND


Section 6.01
The target award fund as a percentage of employee salaries for an Award Period
shall be determined annually by the Compensation Committee of the Board of
Directors.   The target award may be changed by the Compensation Committee of
the Board of Directors at any time at their discretion; provided, however, that
the target award may not be increased after the 90th day of the year.


Section 6.02
The actual amount of the Incentive Compensation Plan award shall be calculated
according to a schedule comparing actual Return on Average Assets (ROAA) and
Earnings Per Share (EPS) for the Award Period to a pre-determined performance
standard.  When performance is above the performance standard, the actual award
fund is adjusted upward from the target award fund.

Section 6.03
In the event that the ROAA or EPS are not attained but the target net income is
attained, the amount of the award under the Employee Incentive Plan shall be
paid at the base level of target performance payment.


Section 6.04
There shall be a minimum acceptable performance beneath which no incentive
awards are paid and a maximum above which there is no additional award paid to
avoid excessive payout in the event of windfall profits.  Said minimum and
maximum shall be reviewed annually and amended when necessary at any time in the
sole discretion of the Compensation Committee provided, however, that the
minimum may not be reduced and the maximum may not be increased after the 90th
day of the year.


Section 6.05
A Participant who is rated a “4” or “5” on the most recent Performance Appraisal
and Development Plan shall not be eligible to receive an award under the Plan.

 
ARTICLE VII


CALCULATION OF AWARD


Section 7.01
Employees will earn an award determined by EPS growth and ROAA as shown below:


TABLE I


2017 INCENTIVE COMPENSATION AWARD


 
 Target/ROAA
Award as a % of Target Award
Award as a % of Salary
 
1.16%
50%
2.00%
Base
1.22%
100%
4.00%
 
1.25%
106.00%
4.25%
 
1.28%
112.50%
4.50%



·
For 2017, the targeted (base) ROAA is established as follows: ROAA of 1.22% and
EPS of $2.81 per the Company’s budget.



·
For 2017, net income target is $49,618,000.



·
These results are after accrual of the incentive.





ARTICLE VIII


MISCELLANEOUS PROVISIONS


Section 8.01
The Compensation Committee may elect to remove unusual, extraordinary, or
non-recurring items from the calculation of ROAA and EPS.


Section 8.02
The Company shall not merge into or consolidate with another entity or sell all
or substantially all of its assets to another entity unless such other entity
shall become obligated to perform the terms and conditions hereof relating to
any awards already earned but not yet paid to the participant on his behalf.







ATTACHMENT A


NOTICE OF PARTICIPATION


                                        is eligible for participation in the
2017 Plan Year for Community Trust Bancorp, Inc. Incentive Compensation Plan,
such participant being subject to all of the terms and conditions of said Plan.


BY:  ___________________________________


Dated:  ____________________

